DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 22 and the newly added claim 23 are pending in the instant application.
Claims 8, 12 – 13, 15 – 16 and 19 – 20 are withdrawn.
Response to Applicant’s Remarks/ Amendments
Applicants’ amendments and remarks filed on November 25, 2020 have been entered.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 22 as being unpatentable over Grajewska in view of Koike, Applicant’s amendments and remarks have been considered and are addressed below:
	Applicant argues that Koike is directed to Palladium-Catalyzed Cross-Coupling Reaction of Silicone with Aryl Chlorides, as reflected in its very title; and the reaction in which NaOH outperformed CS2O3 had nothing to do with forming silyl ethers from coupling of hydrosilanes and alcohols or the reactions of Grajewska or the instant claims. Thus, Applicant asserts that Koike does not teach that sodium hydroxide is more effective as a base at obtaining higher yield of silyl ethers from coupling of hydrosilanes and alcohols than caesium carbonate. However, it is noted that the teachings set forth by Koike is not only limited to the scope as mentioned in the title. Koike does teach testing different additives (activators) in the cross-coupling reaction of silicone with aryl chlorides, as shown by testing the additives Cs2CO3, K2CO3, NaOH and Ag2O in Table 2. Thus, Koike is considered analogous art. As evident, K2CO3 and NaOH provide superior results towards improving the efficiency of the reaction and product yield as compared to Cs2CO3 and Ag2O. Thus, a person skilled in the art would envisage the benefits of using 2CO3 or NaOH with a reasonable expectation that it would provide an improvement to any cross-coupling reactions, regardless of employing the use of palladium catalysts. Therefore, the remarks are not found to be persuasive and the rejection is hereby maintained. The rejection has only been amended to address the limitations of the newly added claim 23.

Claim Rejections - 35 USC § 103
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection:
Claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23 are rejected under 35 U.S.C 103 as being unpatentable over the publications: Grajewska et al., Synlett 2010, 16: pp. 2482-2484 (Grajewska) in view of Koike et al., Synlett 2003, 12: pp. 1850-1852 (Koike).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Grajewska teaches (see, pg. 2483) a reaction comprising (tert-butyl)2Si(H)2 2f (hydrosilane of Formula (I) in the instant claims); caesium carbonate (Cs2CO3) (base); diol 1a ((Ph)(CH3)(OH)C-CH2-CH2(OH)) (an organic substrate having at least one organic alcohol moiety (a structure of Formula (IV) in the instant claims)); and dissolved in tetrahydrofuran (THF) (an aprotic polar solvent in the instant claims). The reaction mixture was filtered to remove the base and obtain silyl ethers 3af and 4af. Grajewska teaches the Scheme 1 as presented below:

    PNG
    media_image1.png
    294
    667
    media_image1.png
    Greyscale

4af is derived from the dehydrogenative coupling of the compound 2f (hydrosilane of Formula (I)) and compound 1a (alcohol moiety of Formula (IV)).
	The instant claim 1 is drawn to a composition comprising at least one hydrosilane; sodium and/or potassium hydroxide; an organic substrate having at least one organic alcohol moiety; and optionally an aprotic polar solvent and/or silyl ether, wherein the composition is substantially devoid of crown ether, transition metal ions or complexes, alkoxides, hydrides, alkyl lithium reagents, or fluoride ion. The hydrosilane has a structure of Formula (I) or of Formula (II) as presented below:

    PNG
    media_image2.png
    164
    647
    media_image2.png
    Greyscale

	wherein, Grajewska teaches the compound 2f (tert-butyl)2Si(H)2):
m is 1; and
each R is C4 alkyl (tert-butyl).
	The instant claim 2 is dependent upon the composition of claim 1 and further comprises the silyl ether. The instant claim 3 is dependent upon the composition of claim 1, wherein the aprotic polar solvent is present as an aprotic oxygen donor solvent, and the composition contains less than 500 ppm water. Grajewska teaches (see, Scheme 1) that said reaction is carried in the absence of water (less than 500 ppm water).
	The instant claim 4 is dependent upon the composition of claim 1, wherein the aprotic polar solvent is present and comprises one of the groups selected from the Markush group in the instant claim. The instant claim 5 is dependent upon the composition of claim 1 and is drawn to a hydrosilane having a structure of Formula (I) or of Formula (II). The instant claim 6 is dependent upon the composition of claim 1, wherein the hydrosilane is selected from one of the Markush groups in the instant claim. The instant claim 7 is dependent upon the composition of claim 1, 

    PNG
    media_image3.png
    150
    263
    media_image3.png
    Greyscale

	wherein, Grajewska teaches the compound 1a ((Ph)(CH3)(OH)C-CH2-CH2(OH)):
n is 1;
RD is phenyl;
RE is methyl; and
RF, RG, RM and RN are each H.
The instant claim 17 is dependent upon the composition of claim 1, wherein the at least one organic alcohol moiety comprises an aromatic or α-methyl aromatic alcohol moiety. The instant claim 18 is dependent upon the composition of claim 1, wherein the at least one organic alcohol moiety comprises an optionally substituted benzylic alcohol moiety. The instant claim 21 is dependent upon the composition of claim 17, wherein the hydrosilane has a structure of Formula (I) or of Formula (II) as presented below:

    PNG
    media_image2.png
    164
    647
    media_image2.png
    Greyscale

The instant claim 22 is dependent upon the composition of claim 21 and further comprises the silyl ether. The instant claim 23 is drawn towards the composition of claim 1, further comprising 
Ascertaining the differences between the prior art and the claims at issue.
	Grajewska teaches most of the limitations as recited in the instant claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23. Grajewska does not explicitly teach the composition comprising sodium hydroxide (NaOH) as the base instead of caesium carbonate (Cs2CO3), as recited in the instant claims 1 and 7.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Koike teaches (see, page 1851) the process of using and testing different additives (base) on the cross-coupling reaction of silicone with aryl chlorides. Koike teaches (see, Table 2) the efficiency of each reaction using the additives, Cs2CO3 and NaOH as presented below:

    PNG
    media_image4.png
    152
    660
    media_image4.png
    Greyscale

Koike teaches that sodium hydroxide (99%) is more effective as a base at obtaining higher yield of silyl ethers from coupling of hydrosilanes and alcohols than caesium carbonate (only 72% as taught by Grajewska and 73% as taught by Koike). Sodium hydroxide is also a cheaper base compared to caesium carbonate, which provides a significant design benefit in the art. Therefore, a person having ordinary skill would have been motivated to perform routine experimentation and employ the use of sodium hydroxide with a reasonable expectation of improving the product yield of the silyl ethers. Therefore, the publications by Grajewska et al. and Koike et al. render the instant claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23 prima facie obvious.

Conclusion
Claims 1 – 7, 9 – 11, 14, 17 – 18 and 21 – 23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Sagar Patel/Examiner, Art Unit 1626

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626